Execution Version

SECOND AMENDED AND RESTATED CONTRIBUTION AGREEMENT

BY AND AMONG

TRIANGLE CALIBER HOLDINGS, LLC

CALIBER MIDSTREAM GP LLC

CALIBER MIDSTREAM PARTNERS, L.P.

and

FREIF CALIBER HOLDINGS LLC

January 31, 2015

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

Article I.

 

 

DEFINITIONS AND INTERPRETATIONS    

3


1.1 

Definitions

3


1.2 

Interpretations

3

 

 

 

Article II.

 

 

CONTRIBUTIONS

3


2.1 

Contribution to Caliber Partners

3


2.2 

Issuance by Caliber Partners

3

 

 

 

Article III.

 

 

CLOSING; CLOSING DELIVERIES; FUNDING

 


3.1 

Time and Place of Closing

4


3.2 

Deliveries at Closing

4


3.3 

Deliveries by Triangle Holdings at Funding

4


3.4 

Deliveries by FREIF at Closing

4


3.5 

Deliveries by the Caliber Entities

5


3.6 

Transactions; Transaction Documents

5


3.7 

Funding

5

 

 

 

Article IV.

 

 

REPRESENTATIONS AND WARRANTIES OF THE CALIBER ENTITIES

 


4.1 

Organization; Qualification

6


4.2 

Authority; Enforceability

6


4.3 

No Violation; Consents and Approvals

7


4.4 

Capitalization of Caliber GP

7


4.5 

Capitalization of Caliber Partners

8


4.6 

Capitalization of Caliber Sub

8


4.7 

No Preemptive Rights or Voting Agreements

8


4.8 

Brokers’ Fee

9

 

 

 

Article V.

 

 

REPRESENTATIONS AND WARRANTIES OF FREIF AND OF TRIANGLE HOLDINGS

 


5.1 

Organization; Qualification

9


5.2 

Authority; Enforceability

10


5.3 

No Violation; Consents and Approvals

10


5.4 

Accredited Investor

11


5.5 

Brokers’ Fee

11

 

 

 

Article VI.

 

 

COVENANTS OF THE PARTIES

 


6.1 

Expenses

11


6.2 

Further Assurances; Cooperation

11



1

--------------------------------------------------------------------------------

 

 

 

 

 

Article VII.

 

 

INDEMNIFICATION

 


7.1 

Indemnification by FREIF

12


7.2 

Indemnification by Triangle Holdings

12


7.3 

Limitations and Other Indemnity Claim Matters

12


7.4 

Indemnification Procedures

13


7.5 

No Reliance

14

 

 

 

Article VIII.

 

 

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 


8.1 

Consent to Jurisdiction and Service of Process; Appointment of Agent for Service
of Process

15


8.2 

Waiver of Jury Trial

16

 

 

 

Article IX.

 

 

MISCELLANEOUS PROVISIONS

 


9.1 

Amendment and Modification

17


9.2 

Waiver of Compliance; Consents

17


9.3 

Notices

17


9.4 

Assignment

18


9.5 

Specific Performance

18


9.6 

Governing Law

18


9.7 

Facsimiles; Electronic Transmission, Counterparts

18


9.8 

Entire Agreement

19


9.9 

Severability

19


9.10 

Third Party Beneficiaries

19


9.11 

Confidentiality

19


9.12 

Time of Essence

19

 

 





2

--------------------------------------------------------------------------------

 

 



Exhibit A

—

Definitions; Interpretations

Exhibit B

—

Amendment to Partnership Agreement

Exhibit C

—

Triangle Holdings Second A&R 2012 Warrant Agreement

Exhibit D

—

Triangle Holdings Second A&R 2013 Warrant Agreement

Exhibit E

—

Triangle Holdings 2015 Warrant Agreement

Exhibit F

—

FREIF Second A&R 2013 Warrant Agreement

Exhibit G

—

Interim Agreement

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CONTRIBUTION AGREEMENT

This SECOND AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”),
dated as of January 31, 2015, is made and entered into by and among Triangle
Caliber Holdings, LLC, a Delaware limited liability company (“Triangle
Holdings”), Caliber Midstream Partners, L.P., a Delaware limited partnership
(“Caliber Partners”), Caliber Midstream GP LLC, a Delaware limited liability
company (“Caliber GP”) and FREIF Caliber Holdings LLC, a Delaware limited
liability company (“FREIF”).  Each of the foregoing is referred to herein as a
“Party” and collectively as the “Parties.”

R E C I T A L S:

WHEREAS, the Parties previously entered into that certain Contribution Agreement
(the “Original Contribution Agreement”) dated as of the Initial Closing Date; 

WHEREAS, (i) FREIF and Triangle Holdings previously formed and own 100% of the
equity interests in Caliber GP, (ii) Triangle Petroleum Corporation, a Delaware
corporation and the parent of Triangle Holdings (“Triangle
Petroleum”), previously formed Caliber Midstream, LLC, a Delaware limited
liability company,  of which 100% of the equity interests was owned by Triangle
Holdings prior to the Initial Closing Date, (iii) Caliber GP, as the general
partner, and FREIF and Triangle Holdings, as the organizational limited partners
(the “Organizational Limited Partners”), previously formed Caliber Partners,
(iv) Caliber Partners previously formed and owns 100% of the equity interests in
Caliber North Dakota LLC, a Delaware limited liability company (“Caliber Sub”),
and (v) Caliber Partners previously formed and owns 99.99% to 100% of the equity
interests in various other subsidiaries.

WHEREAS, immediately prior to the Initial Closing, Triangle Petroleum
contributed 100% of its membership interest in Caliber Midstream to Triangle
Holdings; 

WHEREAS, immediately prior to the Initial Closing, Caliber GP was the sole
general partner of Caliber Partners and held a non-economic general partner
interest in Caliber Partners and FREIF and Triangle Holdings were all of the
limited partners of Caliber Partners and owned all of the organizational limited
partner interests in Caliber Partners (the “Organizational Interests”);

WHEREAS, at the Initial Closing, Triangle Holdings contributed $500 to Caliber
GP in exchange for 500 LLC Units (as defined herein), and FREIF contributed $500
to Caliber GP in exchange for 500 LLC Units;

WHEREAS, at the Initial Closing, (i) Triangle Holdings (A) contributed to
Caliber Partners the excess of $12.0 million over the Pre-Closing Cash
Contribution Amount (as defined herein) and (B) caused Caliber Midstream to
convey to Caliber Sub certain conveyed assets in exchange for 3,000,000 Class A
Units (as defined herein) and 4,000,000 Class A Trigger Units (as defined
herein), (ii) FREIF contributed to Caliber Partners $28.0 million in exchange
for 7,000,000 Class A Units, and (iii) Triangle Holdings and FREIF agreed to
contribute to the capital of Caliber Partners an aggregate of $18.0 million and
$42.0 million, respectively, in additional contributions;  





 

--------------------------------------------------------------------------------

 

 

WHEREAS, at the Initial Closing, effective with the issuance of LLC Units to
FREIF and Triangle Holdings as members of Caliber GP, the 100% equity interests
owned by FREIF and Triangle Holdings prior to the Initial Closing were redeemed
by Caliber GP and their $1,000 capital contribution refunded;

WHEREAS, at the Initial Closing, (i) effective with the issuance of Class A
Units to FREIF and the issuance of Class A Units and Class A Trigger Units to
Triangle Holdings as limited partners of Caliber Partners, the Organizational
Interests of the Organizational Limited Partners were redeemed by Caliber
Partners and their $1,000 capital contribution refunded and (ii) Caliber GP
retained its non-economic general partner interest in Caliber Partners;

WHEREAS, subsequent to the Initial Closing Date, (i) Triangle Holdings
contributed to the capital of Caliber Partners an aggregate of $9.0 million and
(ii) FREIF contributed to the capital of Caliber Partners an aggregate of $21.0
million, as contemplated by the Original Contribution Agreement;

WHEREAS, the Parties hereto entered that certain Amended and Restated
Contribution Agreement, dated September 12, 2013 (the “A&R Contribution
Agreement”);

WHEREAS, as contemplated by the A&R Contribution Agreement, Triangle Holdings
contributed to the capital of Caliber Partners the remaining $9.0 million of
Triangle Holdings’ original $18.0 million commitment amount (the “Remaining
Triangle Holdings Commitment Amount”) and FREIF contributed (x) the remaining
$21.0 million of FREIF’s original $42.0 million commitment amount plus (y) an
additional commitment of $80.0 million (the “Additional FREIF Commitment
Amount”)  (together with the $21.0 million, the “FREIF Commitment Amount”);  

WHEREAS, pursuant to the A&R Contribution Agreement, (i) in consideration for
FREIF’s contribution of the Additional FREIF Commitment Amount, Caliber Partners
issued 8,000,000 Class A Units to FREIF and (ii) the General Partner caused all
of Triangle Holdings’ 4,000,000 Class A Trigger Units to convert into Class A
Units;  

WHEREAS, pursuant to the A&R Contribution Agreement, Triangle Holdings received
warrants to purchase an additional 5,000,000 Class A Units upon the terms and
subject to the conditions described in the Triangle Holdings 2013 Warrant
Agreement and (ii) FREIF received warrants to purchase an additional 5,000,000
Class A Units upon the terms and subject to the conditions described in the
FREIF 2013 Warrant Agreement;

WHEREAS, at Funding,  FREIF will contribute to Caliber Partners $34.0 million in
exchange for 2,720,000 Class A Units (the “FREIF 2015 Contribution”); 

WHEREAS, at Funding, the Parties additionally desire for FREIF to received
warrants for the purchase of an additional 906,667 Class A Units and for
Triangle Holdings to receive warrants for the purchase of an additional
3,626,667 Class A Units;

WHEREAS, in connection with the above warrants, the Parties desire for Caliber
Partners and FREIF to enter into the FREIF Second A&R 2013 Warrant Agreement,
which will amend and restate the FREIF 2013 Warrant Agreement, and for Caliber
Partners and Triangle



2

--------------------------------------------------------------------------------

 

 

Holdings to enter into (i) the Triangle Holdings Second A&R 2012 Warrant
Agreement, which will amend and restate the Triangle Holdings 2012 Warrant
Agreement, (ii) the Triangle Holdings Second A&R 2013 Warrant Agreement, which
will amend and restate the Triangle Holdings 2013 Warrant Agreement, and (iii) a
new Triangle Holdings 2015 Warrant Agreement; and

WHEREAS, the Parties desire to amend and restate the A&R Contribution Agreement
in its entirety as set forth herein in order to reflect the items described in
the foregoing recitals;

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

Article I.
DEFINITIONS AND INTERPRETATIONS

1.1     Definitions.  Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
Section 1.1 of Exhibit A.

1.2     Interpretations.  Unless expressly provided to the contrary in this
Agreement, this Agreement shall be interpreted in accordance with the provisions
set forth in Section 1.2 of Exhibit A.

Article II.
CONTRIBUTIONS

2.1     Contribution to Caliber Partners.    At Funding, FREIF shall contribute
the FREIF 2015 Contribution Amount to Caliber Partners by wire transfer of
immediately available funds.   

2.2     Issuance by Caliber Partners. 

(a) At Funding, in consideration for FREIF’s contribution to Caliber Partners of
the FREIF 2015 Contribution Amount, Caliber Partners shall issue to FREIF
2,720,000 Class A Units on the terms and conditions set forth herein and in the
Partnership Agreement.

(b) At Funding, Caliber Partners shall provide FREIF warrants for the purchase
of an additional 906,667 Class A Units on the terms and conditions set forth
herein, in the Partnership Agreement, and in the FREIF Second A&R 2013 Warrant
Agreement.

 

(c) At Funding, Caliber Partners shall provide Triangle Holdings warrants for
the purchase of 3,626,667 Class A Units on the terms and conditions set forth
herein, in the Partnership Agreement, and in the Triangle Holdings Second A&R
2012 Warrant Agreement, the Triangle Holdings Second A&R 2013 Warrant Agreement,
or the Triangle Holdings 2015 Warrant Agreement, as applicable.

 





3

--------------------------------------------------------------------------------

 

 

 

Article III.
CLOSING; CLOSING DELIVERIES; FUNDING

3.1     Time and Place of Closing.  Subject to the terms and conditions hereof,
the execution of this Agreement (the “Closing”) shall take place at the offices
of Caliber Partners, 1200 17th Street, Suite 2100, Denver, CO  80202, commencing
at 9:00 a.m., local time, on the date hereof (the “Closing Date”). 

3.2     Deliveries at Closing.  At the Closing:

(a) Each of Triangle Holdings, FREIF, and Caliber GP shall deliver or cause to
be delivered a counterpart of the First Amendment to the Third Amended and
Restated Agreement of Limited Partnership of Caliber Partners, in the form of
Exhibit B hereto (the “Amendment to Partnership Agreement”), which shall have
been duly executed by the delivering Party; and

(b) Each of Triangle Holdings, FREIF, Caliber GP, and Caliber Partners shall
deliver or cause to be delivered a counterpart of the Interim Agreement, in the
form of Exhibit G hereto, which shall have been duly executed by the delivering
Party.

 

3.3     Deliveries by Triangle Holdings at Funding.  At the Funding, Triangle
Holdings shall deliver or cause to be delivered to FREIF:

(a) a counterpart of the Triangle Holdings Second A&R 2012 Warrant Agreement, in
the form of Exhibit C hereto, which shall have been duly executed by Triangle
Holdings; 

(b) a counterpart of the Triangle Holdings Second A&R 2013 Warrant Agreement, in
the form of Exhibit D hereto, which shall have been duly executed by Triangle
Holdings;

(c) a counterpart of the Triangle Holdings 2015 Warrant Agreement, in the form
of Exhibit E hereto, which shall have been duly executed by Triangle
Holdings; and

(d) a certificate duly executed by an authorized officer of the sole member of
Triangle Holdings, dated as of the Funding Date, setting forth the resolutions
of the sole member of Triangle Holdings authorizing the execution and delivery
of this Agreement and of the other Transaction Documents to which Triangle
Holdings is a party and certifying that such resolutions were duly adopted and
have not been rescinded or amended.

3.4     Deliveries by FREIF at Closing.  At the Closing, FREIF shall deliver or
cause to be delivered to Triangle Holdings:

(a) a counterpart of the FREIF Second A&R 2013 Warrant Agreement, in the form of
Exhibit F hereto, which shall have been duly executed by FREIF; and



4

--------------------------------------------------------------------------------

 

 

(b) a certificate duly executed by an authorized officer of FREIF, dated as of
the Funding Date, setting forth the resolutions of the sole member of FREIF
authorizing the execution and delivery of this Agreement and of the other
Transaction Documents to which FREIF is a party and certifying that such
resolutions were duly adopted and have not been rescinded or amended.

3.5     Deliveries by the Caliber Entities.  At the Closing, the Caliber
Entities shall deliver or cause to be delivered to Triangle Holdings and FREIF:

(a) a counterpart of the Triangle Holdings Second A&R 2012 Warrant Agreement,
which shall have been duly executed by Caliber Partners; 

(b) a counterpart of the Triangle Holdings Second A&R 2013 Warrant Agreement,
which shall have been duly executed by Caliber Partners;

(c) a counterpart of the Triangle Holdings 2015 Warrant Agreement, which shall
have been duly executed by Caliber Partners;

(d) a counterpart of the FREIF Second A&R 2013Warrant Agreement, which shall
have been duly executed by Caliber Partners; and

(e) a certificate duly executed by an authorized officer of Caliber GP, dated as
of the Funding Date, (i) setting forth the resolutions of the Board of Directors
of Caliber GP authorizing (A) the execution and delivery of this Agreement and
of the other Transaction Documents to which Caliber GP or Caliber Partners is a
party; and (B) the issuance by Caliber Partners of 2,720,000 Class A Units to
FREIF pursuant to Section 2.2(a); and (ii) certifying that such resolutions were
duly adopted and have not been rescinded or amended.

3.6     Transactions; Transaction Documents.  The transactions described in
Section 2.1 and the execution, delivery and performance of each of the
Transaction Documents, are referred to herein as the “Transactions.”  The
“Transaction Documents” shall mean this Agreement, the Partnership Agreement,
the GP LLC Agreement, the Interim Agreement, the Triangle Holdings Second A&R
2012 Warrant Agreement,  the Triangle Holdings Second A&R 2013 Warrant
Agreement,  the Triangle Holdings 2015 Warrant Agreement, and the FREIF Second
A&R 2013 Warrant Agreement.

3.7     Funding.  Subject to the terms and conditions hereof and the Interim
Agreement, the funding by FREIF and the other transactions referred to in
Section 2.1 (the “Funding”) shall take place on February 2, 2015 (the “Funding
Date”).

Article IV.
REPRESENTATIONS AND WARRANTIES OF THE CALIBER ENTITIES 

Each of the Caliber Entities hereby jointly and severally makes the following
representations and warranties to FREIF and to Triangle Holdings:





5

--------------------------------------------------------------------------------

 

 

4.1     Organization; Qualification.    

(a) Caliber GP is a limited liability company duly formed, validly existing and
in good standing under the Laws of the State of Delaware and has all requisite
limited liability company power and authority to own, lease, license, use and
operate its properties and assets and to carry on its business, and is duly
qualified, registered or licensed to do business as a foreign limited liability
company and is in good standing in each jurisdiction in which the property or
other assets owned, leased, licensed, used or operated by it or the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so duly qualified, registered or licensed and in good standing
as a foreign limited liability company would not, individually or in the
aggregate, be material to the Caliber Entities (taken as a whole), the Proposed
Business or the performance by the Caliber Entities of their obligations under
the Transaction Documents.

(b) Caliber Partners is a limited partnership duly formed, validly existing and
in good standing under the Laws of the State of Delaware and has all requisite
limited partnership power and authority to own, lease, license, use and operate
its properties and assets and to carry on its business, and is duly qualified,
registered or licensed to do business as a foreign limited partnership and is in
good standing in each jurisdiction in which the property or other assets owned,
leased, licensed, used or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to be so duly
qualified, registered or licensed and in good standing as a foreign limited
partnership would not, individually or in the aggregate, be material to the
Caliber Entities (taken as a whole), the Proposed Business or the performance by
the Caliber Entities of their obligations under the Transaction Documents.

4.2     Authority; Enforceability.    

(a) Each of the Caliber Entities has the requisite limited partnership or
limited liability company, as applicable, power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
Transactions to which it is a party.  The execution and delivery by each of the
Caliber Entities of the Transaction Documents to which it is a party, and the
consummation by each such Caliber Entity of the Transactions to which it is a
party, have been duly and validly authorized by each such Caliber Entity, and no
other limited partnership or limited liability company, as applicable,
proceedings on the part of such Caliber Entities are necessary to authorize the
Transaction Documents or to consummate the Transactions.

(b) Each of the Transaction Documents to which each of the Caliber Entities is a
party has been duly executed and delivered by such Caliber Entity, as
applicable, and, assuming the due authorization, execution and delivery by the
other parties thereto (other than the Caliber Entities, as applicable), each
Transaction Document to which each Caliber Entity is a party constitutes the
valid and binding agreement of such Caliber Entity, as applicable, and is
enforceable against such Caliber Entity in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting



6

--------------------------------------------------------------------------------

 

 

creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

4.3     No Violation; Consents and Approvals.    

(a) The execution, delivery and performance of the Transaction Documents by the
Caliber Entities that are party thereto and the consummation by the Caliber
Entities of the Transactions do not and will not:  result in any breach of any
provision of the Charter Documents of any of the Caliber Entities;   constitute
a default (or an event that with notice or lapse of time or both would give rise
to a default) under, or give rise to any right of termination, cancellation,
amendment or acceleration (with or without notice, lapse of time or both), or
give rise to the loss of a benefit under, or trigger any transfer or “change of
control” related right under, any of the terms, conditions or provisions of any
Contract to which any Caliber Entity is a party or by which any of their
respective assets or properties are bound or affected, except for such defaults,
terminations, amendments, acceleration or cancellation rights or violations,
losses of benefits or transfer or “change of control” related rights that would
not, individually or in the aggregate, be material to the Caliber Entities, the
Proposed Business or the performance by the Caliber Entities of their
obligations under the Transaction Documents;   result in a violation of any Law,
statute, rule, regulation, Order, judgment, injunction, decree or other
restriction of any Governmental Authority to which any of the Caliber Entities
is subject (including federal and state securities Laws and regulations) or by
which any of their properties or assets are bound or affected; or  result in the
creation or imposition of any Lien, charge or encumbrance upon any property or
assets of any of the Caliber Entities, except for Permitted Liens.

(b) No declaration, filing or registration with, or notice to, or authorization,
consent, Order, license, qualification, permit, exemption or approval of, any
Governmental Authority is necessary for the consummation of the Transactions,
other than such declarations, filings, registrations, notices, authorizations,
consents, Orders, licenses, qualifications, permits, exemptions or approvals
obtained or made prior to the date hereof.

4.4     Capitalization of Caliber GP.    

(a) Immediately prior to the Closing,  Triangle Holdings owns, of record and
beneficially, 500 LLC Units and  FREIF owns, of record and beneficially, 500 LLC
Units, in each case, free and clear of all Liens (other than restrictions
arising under applicable securities Laws or the GP LLC Agreement), and no other
Equity Interests of Caliber GP are issued and outstanding.

(b) All of the LLC Units have been duly authorized and validly issued and are
fully paid (to the extent required under the GP LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act).





7

--------------------------------------------------------------------------------

 

 

4.5     Capitalization of Caliber Partners.    

(a) After giving effect to the Transactions, immediately following the Funding,
  Caliber GP will own, of record and beneficially, a non-economic general
partner interest in Caliber Partners,  Triangle Holdings will own, of record and
beneficially, 7,000,000 Class A Units and will also be a party to the Triangle
Holdings Second A&R 2012 Warrant Agreement, the Triangle Holdings Second A&R
2013 Warrant Agreement, and the Triangle Holdings 2015 Warrant Agreement,  FREIF
will own, of record and beneficially, 17,720,000 Class A Units and will also be
a party to the FREIF Second A&R 2013 Warrant Agreement, and various Class B
Units, as defined in the Partnership Agreement, have been authorized and/or
issued pursuant to the Partnership Agreement and the applicable equity grant
agreements, in each case, free and clear of all Liens (other than restrictions
arising under applicable securities Laws, the Partnership Agreement or the GP
LLC Agreement), and no other Equity Interests of Caliber Partners will be issued
and outstanding or subject to issuance (except as and to the extent expressly
contemplated by any Transaction Document). 

(b) The non-economic general partner interest in Caliber Partners has been duly
authorized and validly issued.

(c) The Class A Units that will be issued to FREIF, as contemplated by
Section 2.2(a), have been duly authorized,  and when issued in accordance with
Section 2.2 will be validly issued, fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware LP Act).

4.6     Capitalization of Caliber Sub.    

(a) Caliber Partners owns, of record and beneficially, a 100% limited liability
company membership interest in Caliber Sub, free and clear of any and all Liens
(other than as specified in the limited liability company agreement of Caliber
Sub and restrictions on transfer under applicable securities laws), and no other
Equity Interests in Caliber Sub are issued and outstanding or subject to
issuance (except as and to the extent expressly contemplated by any Transaction
Document).

(b) All of the issued and outstanding Equity Interests in Caliber Sub have been
duly authorized and validly issued and are fully paid (to the extent required
under the limited liability company agreement of Caliber Sub) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act).

4.7     No Preemptive Rights or Voting Agreements. 

(a) Except as set forth in the Transaction Documents, there are no  preemptive
or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, subscription agreements, rights of first offer, rights of
first refusal, tag along rights, drag along rights, subscription rights,
conversion rights, exchange rights, or commitments or other rights of



8

--------------------------------------------------------------------------------

 

 

any kind or character relating to or entitling any Person to purchase or
otherwise acquire any Equity Interests of any of the Caliber Entities or
requiring any of the Caliber Entities to issue, transfer, convey, assign or sell
any such Equity Interests;  shareholders’ agreements, unitholder agreements,
voting trusts, proxies or other agreements, instruments or understandings with
respect to the purchase, sale, transfer or voting of the outstanding Equity
Interests of any Caliber Entity or  Contracts under which any Caliber Entity is
obligated to repurchase, redeem, retire or otherwise acquire any Equity Interest
of any of the Caliber Entities.  Except as set forth in the Transaction
Documents, no Equity Interests of any of the Caliber Entities are reserved for
issuance. 

(b) None of the Caliber Entities has outstanding any bonds, debentures, notes or
other Contracts or obligations the holders of which have the right to vote (or
which are convertible into or exercisable for securities having the right to
vote) with the equity holders in any of the Caliber Entities, on any matter, nor
are there existing any Contracts or commitments to issue the same

(c) None of the Equity Interests in any of the Caliber Entities has been
offered, issued, sold or transferred in violation of any applicable Law or
pre-emptive or similar rights.  Except as set forth in the Transaction
Documents, none of the Caliber Entities is under any obligation, contingent or
otherwise, by reason of any Contract to register the offer and sale or resale of
any of its securities under the Securities Act.

4.8     Brokers’ Fee.  No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker, finder or similar fee or other
commission from any of the Caliber Entities or any of their Affiliates in
connection with this Agreement or the transactions contemplated hereby.

Article V.
REPRESENTATIONS AND WARRANTIES OF FREIF AND OF TRIANGLE HOLDINGS

FREIF, only with respect to itself, hereby makes the following representations
and warranties to the Caliber Entities and to Triangle Holdings, and Triangle
Holdings, only with respect to itself, hereby makes the following
representations and warranties to the Caliber Entities and to FREIF:

5.1     Organization; Qualification.  Each of FREIF and Triangle Holdings is a
limited liability company duly formed, validly existing and in good standing
under the Laws of the State of Delaware and has the requisite limited liability
company power and authority to own, lease, license, use and operate its
properties and assets and to carry on its business, and is duly qualified,
registered or licensed to do business as a foreign limited liability company and
is in good standing in each jurisdiction in which the property or other assets
owned, leased, licensed, used or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so duly qualified, registered or licensed and in good standing as a foreign
limited liability company would not, individually or in the aggregate, be
material to the performance by FREIF or Triangle Holdings of its obligations
under the Transaction Documents to which it is a party.





9

--------------------------------------------------------------------------------

 

 

5.2     Authority; Enforceability. 

(a) Each of FREIF and Triangle Holdings has the requisite limited liability
company power and authority to execute and deliver the Transaction Documents to
which it is a party and to consummate the Transactions to which it is a
party.  The execution and delivery by FREIF and Triangle Holdings of the
Transaction Documents to which it is a party, and the consummation by FREIF and
Triangle Holdings of the Transactions to which it is party, have been duly and
validly authorized by FREIF and by Triangle Holdings, and no other limited
liability company proceedings on the part of FREIF or Triangle Holdings are
necessary to authorize the Transaction Documents to which it is a party or to
consummate the Transactions to which it is a party.

(b) Each of the Transaction Documents to which each of FREIF and Triangle
Holdings is a party has been duly executed and delivered by FREIF and by
Triangle Holdings and, assuming the due authorization, execution and delivery by
the other parties thereto, constitutes the valid and binding agreement of FREIF
and Triangle Holdings and is enforceable against FREIF and Triangle Holdings in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors’ rights generally
or general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3     No Violation; Consents and Approvals. 

(a) The execution, delivery and performance by each of FREIF and Triangle
Holdings of each Transaction Document to which it is a party and the
consummation by FREIF and Triangle Holdings of the Transactions to which it is a
party do not and will not:  result in any breach of any provision of the Charter
Documents of FREIF or Triangle Holdings;  constitute a default (or an event that
with notice or lapse of time or both would give rise to a default) under, or
give rise to any right of termination, cancellation, amendment or acceleration
(with or without notice, lapse of time or both), or give rise to the loss of a
benefit under, or trigger any transfer or “change of control” related right
under, any of the terms, conditions or provisions of any material Contract to
which FREIF or Triangle Holdings is a party or by which any of its property or
assets are bound or affected, except for such defaults, terminations,
amendments, acceleration or cancellation rights or violations that would not,
individually or in the aggregate, materially impair FREIF’s or Triangle
Holding’s ability to perform its obligations under each Transaction Document to
which it is a party or consummate the transactions contemplated thereby;
  result in a violation of any Law, statute, rule, regulation, Order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
FREIF or Triangle Holdings is subject (including federal and state securities
Laws and regulations) or by which any of its property or assets are bound or
affected; or  result in the creation or imposition of any Lien, charge or
encumbrance upon any property or assets of FREIF or of Triangle Holdings, except
for Permitted Liens.

(b) No declaration, filing or registration with, or notice to, or authorization,
consent, Order, license, qualification, permit, exemption or approval of, any



10

--------------------------------------------------------------------------------

 

 

Governmental Authority is necessary for the consummation by FREIF or of Triangle
Holdings of the Transactions to which it is party, other than such declarations,
filings, registrations, notices, authorizations, consents, Orders, licenses,
qualifications, permits, exemptions or approvals obtained or made prior to the
date hereof.

5.4     Accredited Investor.  Each of Triangle Holdings and FREIF is an informed
and sophisticated investor experienced in financial and business matters and the
evaluation and investment in businesses such as the Caliber Entities.  Each of
Triangle Holdings and FREIF is an “accredited investor” as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act. FREIF is
acquiring Class A Units pursuant to this Agreement for investment and not with a
view toward or for sale in connection with any distribution thereof or with a
present intention of distributing or selling such Class A Units. Each of
Triangle Holdings and FREIF agrees that its Class A Units and LLC Units, as
applicable, may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of except in accordance with the requirements
of the Partnership Agreement, in the case of the Class A Units, except in
accordance with the requirements of the GP LLC Agreement, in the case of the LLC
Units, or without registration under the Securities Act, except pursuant to an
exemption from such registration requirements available under the Securities
Act.  Each of Triangle Holdings and FREIF has undertaken such investigation as
it has deemed necessary to enable it to make an informed decision with respect
to the execution, delivery and performance of this Agreement.  The foregoing
shall in no way limit or affect any of the representations or warranties in
Article IV or any covenant or agreement in this Agreement, or any Liability of
FREIF or of Triangle Holdings for any breach thereof.

5.5     Brokers’ Fee.  No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker, finder or similar fee or other
commission from FREIF or any of its Affiliates, or Triangle Holdings or any of
its Affiliates, that will be payable by any of the Caliber Entities, FREIF or
Triangle Holdings, in connection with this Agreement or the transactions
contemplated hereby.

Article VI.
COVENANTS OF THE PARTIES

6.1     Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses (including legal, accounting, financial advisory and consulting fees
and expenses) incurred by Triangle Holdings and its Affiliates in connection
with the negotiation and consummation of the transactions contemplated by this
Agreement shall be paid by Triangle Holdings, and all costs and expenses
(including legal, accounting, financial advisory and consulting fees and
expenses) incurred by FREIF and its Affiliates in connection with the
negotiation and consummation of the transactions contemplated by this Agreement
shall be paid by FREIF; provided,  however, that if any action at law or equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
Party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such Party may be
entitled.

6.2     Further Assurances; Cooperation.  On and after the Closing Date, without
consideration, the Parties shall, on request, cooperate with one another by
promptly furnishing any additional information, executing and delivering any
additional documents and instruments



11

--------------------------------------------------------------------------------

 

 

and doing any and all such other things as may be reasonably requested by the
Parties or their counsel to consummate or otherwise implement the Transactions.

Article VII.
INDEMNIFICATION

7.1     Indemnification by FREIF.  Subject to the terms of this Article VII,
from and after the Closing, FREIF shall indemnify and hold harmless Triangle
Holdings and its Affiliates and the respective officers, directors, employees,
partners, members, equity holders, and agents and investment advisors of the
foregoing (collectively, the “Triangle Indemnitees”) and the Caliber Entities
and their Affiliates and the respective officers, directors, employees,
partners, members, equity holders, and agents and investment advisors of the
foregoing (collectively, the “Caliber Indemnitees”), to the fullest extent
permitted by Law, from and against any losses, claims, damages, liabilities,
costs and expenses (including attorneys’ fees and expenses), interest,
penalties, Taxes, judgments and settlements (collectively, “Losses”)  incurred,
arising out of or relating to:

(a) the failure of any of the representations or warranties of FREIF contained
in this Agreement to be true and correct as of the date of this Agreement; and

(b) any breach of any of the covenants of FREIF in this Agreement.

7.2     Indemnification by Triangle Holdings.  Subject to the terms of
this Article VII, from and after the Closing, Triangle Holdings shall indemnify
and hold harmless FREIF and its Affiliates and the respective officers,
directors, employees, partners, members, equity holders, and agents and
investment advisors of the foregoing (collectively, the “FREIF Indemnitees”) and
the Caliber Indemnitees, to the fullest extent permitted by Law, from and
against any Losses incurred, arising out of or relating to:

(a) the failure of any of the representations or warranties of Triangle Holdings
contained in this Agreement to be true and correct as of the date of this
Agreement; and

(b) any breach of any of the covenants of Triangle Holdings in this Agreement.

7.3     Limitations and Other Indemnity Claim Matters.  Notwithstanding anything
to the contrary in this Article VII or elsewhere in this Agreement, the
following terms shall apply to any claim following Closing arising out of
Section 7.1 or 7.2:

(a) Caps.

(i) Except with respect to a claim for Fraud, FREIF’s aggregate liability under
Section 7.1(a) shall not exceed $10,000,000;

(ii) Except with respect to a claim for Fraud, Triangle Holding’s aggregate
liability under Section 7.2(a) shall not exceed $10,000,000;



12

--------------------------------------------------------------------------------

 

 

(b) Survival; Claims Period.  The representations and warranties of the Parties
under this Agreement shall survive the execution and delivery of this Agreement
and shall continue in full force and effect indefinitely.  The covenants or
agreements of the Parties contained in this Agreement shall survive until fully
discharged or, if not capable of being discharged, until fully cured.

(c) Calculation of Losses.  In calculating amounts payable to a Caliber
Indemnitee, a Triangle Indemnitee or a FREIF Indemnitee (in either case, an
“Indemnitee”), the amount of any indemnified Losses shall be computed net of
 prior actual recoveries by the Indemnitee under any insurance policy with
respect to such Losses and  any prior actual recovery by the Indemnitee from any
Person (including an Indemnifying Party hereunder) with respect to such Losses.

(d) Waiver of Certain Damages.  Notwithstanding any other provision of this
Agreement, in no event shall any Party be liable for punitive, special,
incidental, indirect, lost profits, diminution in value, consequential damages
of any kind or nature, regardless of the form of action through which such
damages are sought, except for any such damages recovered by any third party
against an Indemnitee in respect of which such Indemnitee would otherwise be
entitled to indemnification pursuant to the terms hereof.

(e) No Duplication.  In no event shall any Party or Indemnitee be entitled to
recover any Losses under one Section or provision of this Agreement to the
extent such Party or Indemnitee has already recovered the full amount of such
Losses pursuant to another Section or provision of this Agreement. 

(f) Sole and Exclusive Remedy.  Except for a claim of Fraud or a knowing and
intentional breach of any covenant or agreement contained in this Agreement, the
remedies provided in Section 6.2,  Section 9.5 and this Article VII shall be the
sole and exclusive legal remedies of the Parties, from and after the Closing,
with respect to this Agreement.

7.4     Indemnification Procedures.    

(a) Each Indemnitee agrees that promptly after it becomes aware of facts giving
rise to a claim by it for indemnification pursuant to this Article VII, such
Indemnitee will assert its claim for indemnification under this Article VII
(each, a “Claim”) by providing a written notice (a “Claim Notice”) to the
indemnifying party (“Indemnifying Party”) allegedly required to provide
indemnification protection under this Article VII specifying, in reasonable
detail, the nature and basis for such Claim (e.g., the underlying
representation, warranty or covenant alleged to have been
breached).  Notwithstanding the foregoing, an Indemnitee’s failure to send or
delay in sending a Claim Notice will not relieve the Indemnifying Party from
liability hereunder with respect to such Claim except to the extent the
Indemnifying Party is prejudiced by such failure or delay.

(b) In the event of the assertion of any third party Claim for which, by the
terms hereof, an Indemnifying Party is obligated to indemnify an Indemnitee and
in



13

--------------------------------------------------------------------------------

 

 

respect of which the Indemnifying Party has agreed in writing to indemnify the
Indemnitee for all of such Indemnitee’s Losses (subject to any applicable
limitations in Section 7.3), the Indemnifying Party will have the right, at such
Indemnifying Party’s expense, to assume the defense of same including the
appointment and selection of counsel on behalf of the Indemnitee so long as such
counsel is reasonably acceptable to the Indemnitee.  If the Indemnifying Party
elects to assume the defense of any such third party Claim, it shall within
thirty (30) days notify the Indemnitee in writing of its intent to do
so.  Subject to Section 7.4(c), the Indemnifying Party will have the right to
settle or compromise or take any corrective or remedial action with respect to
any such Claim by all appropriate proceedings, which proceedings will be
diligently prosecuted by the Indemnifying Party to a final conclusion or settled
at the discretion of the Indemnifying Party.  The Indemnitee will be entitled,
at its own cost, to participate with the Indemnifying Party in the defense of
any such Claim, unless separate representation of the Indemnitee by counsel is
reasonably necessary to avoid a conflict of interest, in which case such
representation shall be at the expense of the Indemnifying Party.  If the
Indemnifying Party assumes the defense of any such third-party Claim but fails
to diligently prosecute such Claim, or if the Indemnifying Party does not assume
the defense of any such Claim, the Indemnitee may assume control of such defense
and in the event the Claim is determined to be a matter for which the
Indemnifying Party is required to provide indemnification under the terms of
this Article VII, the Indemnifying Party will bear the reasonable costs and
expenses of such defense (including fees and expenses of counsel).

(c) Notwithstanding anything to the contrary in this Agreement, without the
Indemnitee’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, the Indemnifying Party will not be permitted to enter
into any settlement or compromise, take any corrective or remedial action or
enter into an agreed judgment or consent decree, in each case, that  does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to the Indemnitee of a binding, irrevocable, written release of the
Indemnitee from all Liability,  provides for any admission of Liability on the
part of the Indemnitee,  requires an admission of guilt or wrongdoing on the
part of the Indemnitee,  imposes any continuing obligation on or requires any
payment from the Indemnitee or  binds the Caliber Entities or any of their
respective subsidiaries or any Indemnitee with respect to a Tax after the
Closing.

(d) Notwithstanding anything to the contrary in this Agreement, without the
Indemnifying Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, an Indemnitee will not be permitted to enter
into any settlement or compromise, take any corrective or remedial action or
enter into an agreed judgment or consent decree, including in cases where the
Indemnittee has assumed control of the defense.

7.5     No Reliance. 

(a) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE OR SIMILAR INSTRUMENT
DELIVERED IN



14

--------------------------------------------------------------------------------

 

 

CONNECTION HEREWITH OR THEREWITH, NONE OF TRIANGLE HOLDINGS, THE CALIBER
ENTITIES, FREIF OR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, AND EACH
PARTY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH
PARTIES OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES (INCLUDING WITH RESPECT TO THE DISTRIBUTION OF, OR ANY SUCH
PERSON’S RELIANCE ON, ANY INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER
MATERIAL MADE AVAILABLE IN ANY DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY
OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED HEREBY).  EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES, EACH
PARTY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT OR INFORMATION MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY
PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF
SUCH PARTY OR ANY OF ITS AFFILIATES).

(b) No Party hereto nor any Affiliate of a Party hereto shall assert or
threaten, and each Party hereto hereby waives, and shall cause such Affiliates
to waive, any claim or other method of recovery, in contract, in tort or under
applicable Law, against any Person that is not a Party hereto (or a successor to
a Party hereto) relating to this Agreement.  Without limiting the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be enforced only against the named parties hereto.  All claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement, may be made only against the entities that are expressly
identified as parties hereto; and no past, present or future Affiliate of any
party hereto, or any director, manager, officer, employee, incorporator, member,
partner, shareholder, Affiliate, agent, attorney or representative of any such
party or Affiliate (including any Person negotiating or executing this Agreement
on behalf of a party hereto), unless party to this Agreement, shall have any
Liability or obligation with respect to this Agreement or with respect to any
claim or cause of action (whether in contract or tort) that may arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement). 



15

--------------------------------------------------------------------------------

 

 

Article VIII.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 

8.1     Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process.  EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR THE DELAWARE CHANCERY COURT LOCATED IN WILMINGTON,
DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE),
SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND AGREES THAT IT WILL NOT
BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS.  EACH
PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON
THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT
THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY
SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY
A PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE
APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT
SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

8.2     Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.  EACH PARTY ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN



16

--------------------------------------------------------------------------------

 

 

ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

Article IX.
MISCELLANEOUS PROVISIONS

9.1     Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by written agreement of the Parties hereto.

9.2     Waiver of Compliance; Consents.  Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

9.3     Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof):

If to Triangle Holdings to:

Triangle Caliber Holdings, LLC

1200 17th Street, Suite 2600

Denver, CO 80202

Attention:  Chief Executive Officer

Fax:  (303) 260-5080

With a copy (which shall not constitute notice) to:

Vinson & Elkins LLP
1001 Fannin Street, Suite 2500

Houston, TX 77002
Attention:  W. Creighton Smith






17

--------------------------------------------------------------------------------

 

 

If to FREIF to: 

FREIF Caliber Holdings LLC

c/o First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attention: General Counsel

Fax: (203) 661-6729

With a copy (which shall not constitute notice) to:

Andrews Kurth LLP
1350 I Street NW

Suite 1100

Washington, DC 20005
Attention:  William J. Cooper

 

If to any of the Caliber Entities to:

Caliber Midstream GP LLC

1200 17th Street, Suite 2100

Denver, CO 80202

Attention: Chief Executive Officer

Fax:  (303) 628-1420

 

With a copy to (which shall not constitute notice):

 

FREIF, at the addresses set forth in this Section 9.3.

 

9.4     Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns.  The Caliber
Entities may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of FREIF and of Triangle Holdings.  FREIF and
Triangle Holdings may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each other (other than an
assignment to an Affiliate; provided that no such assignment shall relieve the
assigning Party of its obligations hereunder).

9.5     Specific Performance.    The Parties acknowledge and agree, that prior
to Funding, (i) each Party would be irreparably harmed by a breach by another
Party of any of its obligations under this Agreement and (ii) the non-breaching
Party is entitled to injunctive relief, specific performance, and other
equitable remedies against the breaching Party to enforce the performance by the
breaching Party of its obligations under this Agreement, and the Parties hereby
consent and agree to such injunctive relief, specific performance, and other
equitable remedies.  If Triangle Holdings or FREIF is the breaching Party, then
the member (Triangle Holdings or FREIF) that is not breaching shall be permitted
to cause Caliber Partners and Caliber GP to exercise their rights under this
Section 9.5 with respect to such breach.





18

--------------------------------------------------------------------------------

 

 

9.6     Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to principles
of conflicts of laws.

9.7     Facsimiles; Electronic Transmission, Counterparts.  This Agreement may
be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) signatures by any Party and such signature shall
be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required.  This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.

9.8     Entire Agreement.   This Agreement, together with the Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior contracts or agreements with
respect to the subject matter hereof, whether oral or written.  Without limiting
the foregoing, each of the Parties acknowledges and agrees that  this Agreement
is being executed and delivered in connection with each of the other Transaction
Documents and the transactions contemplated hereby and thereby,  the performance
of this Agreement and the other Transaction Documents and expected benefits
herefrom and therefrom are a material inducement to the willingness of the
Parties to enter into and perform this Agreement and the other Transaction
Documents and the transactions described herein and therein,  the Parties would
not have been willing to enter into this Agreement in the absence of the
entrance into, performance of, and the economic interdependence of, the other
Transaction Documents,  the execution and delivery of this Agreement and the
other Transaction Documents and the rights and obligations of the parties hereto
and thereto are interrelated and part of an integrated transaction being
effected pursuant to the terms of this Agreement and the other Transaction
Documents,  the transactions contemplated by this Agreement and the other
Transaction Documents are necessary elements of the same and integrated
transaction,  the transactions contemplated by this Agreement and the other
Transaction Documents are economically interdependent and  such Party will cause
any of its successors or permitted assigns to expressly acknowledge and agree to
this Section 9.8.

9.9     Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

9.10     Third Party Beneficiaries.  This Agreement shall be binding upon and
inure solely to the benefit of the Parties hereto and their respective
successors and assigns.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any third party, including any creditor of any
Party or any of their Affiliates, except for the Indemnitees.  No such third
party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any claim in respect of any liability (or
otherwise) against any other Party hereto.





19

--------------------------------------------------------------------------------

 

 

9.11     Confidentiality.  The Parties agree that the Transaction Documents,
their negotiations in connection therewith and all information obtained by or
provided to any of them in connection with the matters contemplated herein will
be maintained as confidential, except as provided in any Transaction Document,
as necessary for the enforcement of the applicable Transaction Document, or as
may be required by Laws. 

9.12     Time of Essence.  Time is of the essence in this Agreement.

[Signature pages follow]

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first above written.

 

 

TRIANGLE CALIBER HOLDINGS, LLC

 

By:      /s/ Jonathan Samuels

Name: Jonathan Samuels

Title:   President

 

 

CALIBER MIDSTREAM GP LLC

 

By:      /s/ R. Poe Reed

Name: R. Poe Reed

Title:   President and Chief Executive Officer

 

 

CALIBER MIDSTREAM PARTNERS, L.P.

 

By:  Caliber Midstream GP LLC, its general partner

 

By:      /s/ R. Poe Reed

Name: R. Poe Reed

Title:   President and Chief Executive Officer

 

 

FREIF CALIBER HOLDINGS LLC

 

By:      /s/ Mark B. Florian

Name: Mark B. Florian

Title:   Authorized Officer

 

 

 

 

 

Signature Page to

Second A&R Contribution Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

DEFINITIONS; INTERPRETATION

 

9.1 Definitions.  As used in this Agreement, the following terms have the
meanings specified or referred to in this Exhibit A:

“Additional FREIF Commitment Amount” is defined in the recitals.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by Contract or otherwise.

“Agreement” is defined in the preamble to this Agreement.

“Amendment to Partnership Agreement” is defined in Section 3.2(a).

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Denver, Colorado or New York, New York are authorized or required by
Law to be closed.

“Caliber Entities”  means Caliber GP and Caliber Partners. 

“Caliber GP” is defined in the preamble.

“Caliber Indemnitees” is defined in Section 7.1.

“Caliber Partners” is defined in the preamble.

“Caliber Sub” is defined in the recitals.

“Charter Documents” means, with respect to any Person, the certificate of
incorporation or formation, articles of incorporation or association and the
by-laws, limited liability company agreement or limited partnership agreement or
other agreement or agreements that establish the legal personality of such
Person, in each case as amended to date.

“Claim” is defined in Section 7.4(a).

“Claim Notice” is defined in Section 7.4(a).

“Class A Unit” is defined in the Partnership Agreement.

“Class A Trigger Unit” is defined in the Partnership Agreement.





 

--------------------------------------------------------------------------------

 

 

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Contract” shall mean any agreement, lease, license, note, evidence of
Indebtedness, mortgage, security agreement, understanding, instrument or other
binding arrangement evidenced by a written document.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Equity Interests” means any (i) corporate stock, shares, partnership interests,
limited liability company interests, membership interests or other equity
interests or units (whether general or limited), (ii) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing entity, or the
right to vote on or direct the management or affairs of the issuing entity, or
(iii) subscriptions, calls, warrants, options or commitments of any kind or
character relating to, exercisable or exchangeable for, or convertible into, or
entitling any Person to purchase or otherwise acquire, any of the foregoing.

“Fraud” means common law fraud or a knowing and intentional misrepresentation or
omission of a material fact.

“FREIF” is defined in the preamble.

“FREIF Commitment Amount” is defined in the recitals.

“FREIF Indemnitees” is defined in Section 7.2.

“FREIF Second A&R 2013 Warrant Agreement”  means that certain Second Amended and
Restated Warrant Agreement, dated as of the date of this Agreement, by and
between Caliber Partners and FREIF, which amends and restates the FREIF 2013
Warrant Agreement.

“FREIF 2013 Warrant Agreement” means that certain Warrant Agreement, by and
between Caliber Partners and FREIF, dated September 12, 2013, as amended by the
Amended and Restated Warrant Agreement, dated April 14, 2014, by and between
Caliber Partners and FREIF.

“FREIF 2015 Contribution Amount” is defined in the recitals.

“Funding” is defined in Section 3.6.

“Funding Date” is defined in Section 3.6.





A-2

--------------------------------------------------------------------------------

 

 

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

“GP LLC Agreement”  means the Second Amended and Restated Limited Liability
Company Agreement of Caliber GP, dated September 12, 2013,  as such may be
amended from time to time.    

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, whether or not drawn,
(f) all obligations of such Person created or arising under any conditional sale
or title retention agreement, (g) the liquidation value or redemption price, as
the case may be, of all preferred or redeemable stock of such Person, (h) all
net obligations of such Person payable under any rate, currency, commodity or
other swap, option or derivative agreement, (i) all obligations secured by (or
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (other than Permitted Liens)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (j) all obligations of others guaranteed
by such Person.

“Indemnifying Party” is defined in Section 7.4(a).

“Indemnitees” is defined in Section 7.3(c).

“Initial Closing” means the closing of the transactions under the Original
Contribution Agreement on the Initial Closing Date.

“Initial Closing Date” means October 1, 2012.

“Interim Agreement” means that certain Interim Agreement, dated as of the date
of this Agreement, by and between Caliber GP, Caliber Partners, FREIF, and
Triangle Holdings.

“Laws” means all laws, common laws, Orders, statutes, codes, regulations,
ordinances, rules, policies or other requirements with similar effect of any
Governmental Authority or any binding provisions or interpretations of the
foregoing.

“Liability” means, collectively, any Indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued, or
absolute, contingent or otherwise.





A-3

--------------------------------------------------------------------------------

 

 

“Lien” means any claim, lien, pledge, restriction, option, charge, right of
first refusal, preemptive right, easement, security interest, deed of trust,
mortgage, right-of-way, encroachment, building or use restriction, encumbrance
or other right of third parties, whether voluntarily incurred by a Party or
arising by operation of Law, and includes, without limitation, any agreement to
give any of the foregoing in the future, and any contingent or conditional sale
agreement or other title retention agreement or lease in the nature thereof.

“LLC Unit” shall mean a “Unit,” as defined in the GP LLC Agreement.

“Losses” is defined in Section 7.1.

“Orders” means any judgments, orders, writs, injunctions, decisions, rulings,
decrees or awards of any Governmental Authority.

“Organizational Interests” is defined in the recitals.

“Organizational Limited Partners” is defined in the preamble of this Agreement.

“Original Contribution Agreement” is defined in the recitals.

“Partnership Agreement”  means the Third Amended and Restated Agreement of
Limited Partnership of Caliber Partners, dated November 14, 2014, as such may be
amended from time to time, including by the Amendment to Partnership Agreement.
   

“Party” and “Parties” are defined in the preamble of this Agreement.

“Permitted Liens” means (i) statutory liens for current Taxes applicable to the
assets of the Caliber Entities that are not yet due and payable or assessments
not yet delinquent or the amount or validity of which is being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP; (ii) mechanics’, carriers’, workers’, repairers’, landlords’, and other
similar liens arising or incurred in the ordinary course of business of the
Caliber Entities relating to obligations as to which there is no default on the
part of the Caliber Entities or the amount or validity of which is being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP; (iii) Liens to secure the performance of statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business; (iv) Liens affecting
the use of real property that were not incurred in connection with Indebtedness
and that do not individually or in the aggregate materially adversely affect the
value of said properties or materially impair their use in the ordinary course;
(v) Liens on pipelines or pipeline facilities that arise by operation of law;
and (vi) any Liens that (A) do not secure Indebtedness within the meaning of
clauses (a), (c), (d), (e), (g), (h) or (i) of the definition thereof and (B)
together with all other Liens, do not materially detract from the value of the
Caliber Entities or materially interfere with the use of the Conveyed Assets or
the Proposed Business.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited partnership, trust, unincorporated organization or
Governmental Authority or any department or agency thereof.





A-4

--------------------------------------------------------------------------------

 

 

“Pre-Closing Cash Contribution Amount”  means $571,453.02, consisting of the
aggregate amount of cash and capital expenditures contributed by Triangle
Petroleum or any of its Affiliates to Caliber Midstream, or paid by Triangle
Petroleum or any of its Affiliates on behalf of Caliber Midstream, as of the
Initial Closing Date.

“Proposed Business” means the design and construction of crude oil and natural
gas gathering and delivery facilities, fresh water sourcing and delivery
facilities, produced water transportation and disposal facilities,  and natural
gas processing facilities and related assets in McKenzie County, North Dakota
and the ownership and operation of the business to be conducted in the ordinary
course using such assets.

“Remaining Triangle Holdings Commitment Amount” is defined in the recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Tax” means (i) any tax, charge, fee, levy, penalty or other assessment imposed
by any Taxing Authority, including any excise, property, abandoned or unclaimed
property, income, sales, transfer, margin, franchise, payroll, withholding,
gross receipts, social security or other tax, including any interest, penalties
or additions attributable thereto and (ii) any liability for amounts described
under clause (i) above under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local or foreign Law), as a result of
transferee or successor liability, by Contract, by Law or otherwise.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes or administers such Tax, and the
agency (if any) charged with the collection or administration of such Tax for
such entity or subdivision.

“Transaction Documents” is defined in Section 3.5.

“Transactions” is defined in Section 3.5.

“Triangle Holdings 2015 Warrant Agreement” means that certain Warrant Agreement
(2015), dated as of the date of this Agreement, by and between Caliber Partners
and Triangle Holdings.

“Triangle Holdings” is defined in the preamble.

“Triangle Holdings 2012 Warrant Agreement” means that certain Warrant Agreement,
dated the Initial Closing Date, by and between Caliber Partners and Triangle
Holdings, as amended by the Amended and Restated Warrant Agreement by and
between Caliber Partners and Triangle Holdings, dated April 14, 2014. 

“Triangle Holdings 2013 Warrant Agreement”  means that certain Amended and
Restated Warrant Agreement, dated April 4, 2014, by and between Caliber Partners
and Triangle Holdings, which amended and restated a certain Warrant Agreement,
dated September 12, 2013,  by and between Caliber Partners and Triangle
Holdings.

“Triangle Indemnitees” is defined in Section 7.1.





A-5

--------------------------------------------------------------------------------

 

 

“Triangle Petroleum” is defined in the recitals.

“Triangle Holdings Second A&R 2012 Warrant Agreement”  means that Second Amended
and Restated Warrant Agreement (2012), dated as of the date of this Agreement,
by and between Caliber Partners and Triangle Holdings, which amends and restates
the Triangle Holdings 2012 Warrant Agreement. 

“Triangle Holdings Second A&R 2013 Warrant Agreement”  means that Second Amended
and Restated Warrant Agreement (2013), dated as of the date of this Agreement,
by and between Caliber Partners and Triangle Holdings, which amends and restates
the Triangle Holdings 2013 Warrant Agreement. 

9.2 Interpretations.  Unless expressly provided for elsewhere in this Agreement,
this Agreement shall be interpreted in accordance with the following provisions:

(1) no consideration may be given to the captions of the articles, sections or
subsections, or to the Table of Contents, all of which are inserted for
convenience in locating the provisions of this Agreement and not as an aid in
its construction;

(2) no consideration may be given to the fact or presumption that one Party had
a greater or lesser hand in drafting this Agreement;

(3) examples are not to be construed to limit, expressly or by implication, the
matter they illustrate;

(4) the word “includes” and its derivatives means “includes, but is not limited
to,” and corresponding derivative expressions;

(5) a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;

(6) the meanings of the defined terms are applicable to both the singular and
plural forms thereof and correlative forms of defined terms shall have
corresponding meanings;

(7) all references to prices, values or monetary amounts refer to United States
dollars;

(8) all references to articles, sections, subsections, paragraphs, clauses,
exhibits or schedules refer to articles, sections, subsections, paragraphs and
clauses of this Agreement, and to exhibits or schedules attached to this
Agreement, unless expressly provided otherwise;

(9) each exhibit to this Agreement is a part of this Agreement and references to
the term “Agreement” are deemed to include each such exhibit to this Agreement
except to the extent that the context indicates otherwise, but if there is any
conflict or inconsistency between the main body of this Agreement and any
exhibit, the provisions of the main body of this Agreement will prevail;



A-6

--------------------------------------------------------------------------------

 

 

(10) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
article, section, subsection or other subdivision, unless expressly so limited;

(11) the word “or” is disjunctive but not necessarily exclusive, and has the
inclusive meaning represented by the phrase “and/or”;

(12) all references to agreements or Laws are deemed to refer to such agreements
or Laws as amended or as in effect at the applicable time; and

(13) all references to a Person include such Person’s successors and permitted
assigns



A-7

--------------------------------------------------------------------------------